Title: From George Washington to Major General Philip Schuyler, 8 September 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir.
Camp at Cambridge September 8th 1775

I have received your Favor of 31st august and am much engaged in sending off the Detachmt under Col: Arnold upon the Plan contained in mine of the 20th Ultimo: A Variety of Obstacles have retarded us since the Express returned with your’s of the 27th August from Albany, but we are now in such Forwardness that I expect they will set out by Sunday next at farthest. I shall take Care in my Instructions to Colonel Arnold, that in Case there should be a Junction of the Detachment with your army, you shall have no Difficulty in adjusting the Scale of Command.

You seem so sensible of the absolute Necessity of preserving the Friendship of the Canadians, that I need say Nothing on that Subject; but that a strict Discipline & punctual Payment for all Necessaries brought to your Camp will be the most certain Means of obtaining so valuable and important an End. I shall inculcate the same principle most strongly on the Troops who go from hence, as that, on which their Safety, Success & Honour intirely depends.
I am truly concerned that your Supplies and Appointments are so far short of your Expectations, but I trust you will have a feeble Enemy to contend with and a whole Province on your Side; two Circumstances of great Weight in the Scale.
Your Situation for some Time must be so critical and interesting that I hope you will not fail giving me constant Information of your Motions & Success. My best Wishes attend you. Believe me with much Truth and Regard Your most obed: & very humble Servt

Go. Washington

